Citation Nr: 0125928	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the appellant is entitled to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1310.  

2.  Whether the appellant is entitled to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.  He died on January [redacted], 1998.  The appellant is the 
veteran's surviving spouse.  Her claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision of the Louisville, Kentucky, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

The appellant claims that she is entitled to DIC benefits on 
one of two bases: that the veteran died of a service-
connected disability, and that, for ten years prior to his 
death, his service-connected disabilities were 100 percent 
disabling. 

During the pendency of her appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claims pursuant to the VCAA or 
amended regulations.  A Remand is thus necessary so that the 
RO can undertake such action.  

DIC benefits may be paid to a veteran's surviving spouse when 
a veteran dies of a service-connected disability, see 38 
U.S.C.A. § 1310 (West 1991), or if the veteran, at the time 
of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or if so rated for 
a lesser period, was so rated continuously for a period of 
not less than five years from the date of such veteran's 
discharge from active duty.  See 38 U.S.C.A. § 1318 (West 
1991).  

Service connection for the cause of a veteran's death may be 
awarded when a disability of service origin caused, hastened, 
or substantially and materially contributed to the veteran's 
death.  38 C.F.R. § 3.312 (2000).  A veteran's death will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c). 

In this case, the veteran died on January [redacted], 1998 at the age 
of 79.  At the time of his death, he was service connected 
for residuals of a shell fragment wound of the right buttock, 
Muscle Group XVII and XVIII, rated 50 percent disabling, 
residuals of a compound comminuted fracture of the right 
femur with Muscle Group XIV involvement, rated 40 percent 
disabling, and status post right hip replacement, rated 50 
percent disabling.  In addition, from March 18, 1996, he was 
assigned a total disability evaluation based on individual 
unemployability.  The veteran's Certificate of Death notes 
the immediate cause of death as acute myocardial infarction 
due to (or as a consequence of) cardiac arrest. 

The appellant alleges that the veteran's death resulted from 
a massive pulmonary embolus that was caused by a left hip 
replacement the veteran underwent in 1997.  She further 
alleges that the left hip replacement became necessary after 
the veteran developed an infection in his service-connected 
right hip following an earlier hip replacement.  The 
appellant has submitted an August 1998 statement from a 
private physician, John R. Quertermous, M.D., confirming the 
first allegation.  In January 1999, the RO contacted Dr. 
Quertermous by letter and requested that he provide rationale 
and medical evidence to support his August 1998 opinion.  Dr. 
Quertermous never responded. 

Under the VCAA, the RO shall assist a claimant in developing 
his or her claim.  This assistance includes providing a 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  See 38 U.S.C. § 5103(A) (West Supp. 
2001).  In this case, there is insufficient medical evidence 
of record to confirm the appellant's allegation that the 
veteran's cause of death and service-connected right hip 
disability are etiologically related.  Accordingly, the Board 
must remand this case to the RO so that the RO can transfer 
the claims file to an appropriate medical specialist for an 
opinion as to the cause of the veteran's death. 

In addition, because this claim is being remanded for another 
purpose, the RO should also assist the appellant by giving 
her an opportunity to identify and authorize the release of 
all pertinent, outstanding evidence, which the RO has not yet 
attempted to secure, and to present additional argument in 
support of her claim for DIC benefits.     

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request her to identify all 
outstanding medical evidence that is 
pertinent to her claims.   

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
all evidence identified by the appellant.

3.  Thereafter, the RO should transfer 
the veteran's claims file to a VA medical 
specialist for the purpose of 
ascertaining the cause of the veteran's 
death.  The RO should request the 
specialist to review the entire claims 
file, including the August 1998 written 
statement of Dr. Quertermous, and based 
on the evidence contained therein offer 
an opinion as to: (a) whether it is at 
least as likely as not that a disability 
of service origin caused, hastened, or 
substantially and materially contributed 
to the veteran's death; and (b) whether, 
during the 10 years preceding the 
veteran's death, the veteran's service-
connected disabilities should have been 
rated totally disabling.  The specialist 
should express clearly the rationale on 
which his or her opinion is based.

4.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Finally, the RO should readjudicate 
the appellant's claim for DIC benefits 
under 38 C.F.R. §§ 1310, 1318, based on 
all of the evidence of record, including 
that which was received at the Board in 
August 2001.  If the RO denies either 
benefit sought, it should provide the 
appellant and her representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for appellate review.

The purposes of this REMAND are to afford the appellant due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The appellant has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




